IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

AMANDA CUDWORTH,                        NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-100

JOSEPH TROZZO,

      Appellee.


                                    /

Opinion filed October 16, 2017.

An appeal from the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Emilian "Ian" Bucataru, Tallahassee, for Appellant.

Thomas Duggar and Daniel I. Phillips of Duggar & Duggar, P.A., Tallahassee, for
Appellee.



PER CURIAM.

      Amanda Cudworth challenges the trial court’s order on motion for sanctions

and motion for enforcement that required her to pay $1,453.82 in un-reimbursed

expenses and $220 in band fees and that awarded Joseph Trozzo attorney’s fees for

pursing the enforcement action. We reverse.
      The trial court relied on a spreadsheet entered into evidence by Trozzo when

determining the amounts that Cudworth was required to pay. However, the attached

documentation failed to support the amounts listed in the spreadsheet. Moreover,

many of the expenses should not have been considered because they were incurred

prior to Trozzo seeking a child support order. See Cordell v. Cordell, 30 So. 3d 647,

649 (Fla. 3d DCA 2010). Thus, the trial court abused its discretion by granting the

motion for enforcement. We also reverse the award of attorney’s fees as Trozzo

should not have prevailed on this motion for enforcement.

      We, therefore, REVERSE the order on appeal.

B.L. THOMAS, C.J., and LEWIS and ROWE, JJ., CONCUR.




                                         2